 

EXHIBIT 10.34

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made effective as of January 15,
2019, (the “Effective Date”), by and between Aleksandra Rizo, M.D., Ph.D.
(“Executive”) and Geron Corporation, a Delaware corporation (the “Company”).

WHEREAS, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for Executive’s services with such employment beginning on
January 30, 2019; and

WHEREAS, Executive wishes to be employed by the Company in an office location to
be established in New Jersey and provide personal services to the Company in
return for certain compensation and benefits;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

ARTICLE I

DEFINITIONS

For purposes of the Agreement, the following terms are defined as follows:

1.1“Board” means the Board of Directors of the Company.

1.2“Cause” means any of the following:

(a)any willful act or omission by Executive constituting dishonesty, fraud or
other malfeasance against the Company;

(b)Executive’s conviction of a felony under the laws of the United States or any
state thereof or any other jurisdiction in which the Company conducts business;

(c)Executive’s debarment by the U.S. Food and Drug Administration from working
in or providing services to any pharmaceutical or biotechnology company under
the Generic Drug Enforcement Act of 1992, or other ineligibility under any law
or regulation to perform Executive’s duties to the Company; or

(d)Executive’s breach of any of the material policies of the Company.

1.3“Change in Control” shall have the meaning set forth in the Plan.

1.4“Code” means the Internal Revenue Code of 1986, as amended.

1.5“Company” means Geron Corporation or its successors in interest.

1

--------------------------------------------------------------------------------

 

1.6“Comparable Employment” means employment on terms which provide (a) the same
or greater rate of base pay or salary as in effect immediately prior to
Executive’s termination,(b) the same, equivalent or higher job title and level
of responsibility as Executive had prior to Executive’s termination, (c)
equivalent or higher bonus opportunity as the bonus opportunity for the year
preceding the year in which the termination occurs, and d) a principal work
location that is both (i) no more than forty-five (45) miles from Executive’s
principal work location immediately prior to Executive’s termination and (ii) no
more than thirty (30) miles farther from Executive’s principal weekday residence
than was Executive’s principal work location immediately prior to the
termination.

1.7“Covered Termination” means an Involuntary Termination Without Cause that
occurs at any time, provided that such termination constitutes a “separation
from service” within the meaning of Section 409A of the Code and the regulations
promulgated thereunder, including Treasury Regulation Section 1.409A-1(h) (a
“Separation from Service”).

1.8“Involuntary Termination Without Cause” means Executive’s dismissal or
discharge other than (i) for Cause, or (ii) after an involuntary or voluntary
filing of a petition under chapter 7 or 11 of 11 USC Section 101 et. seq., an
assignment for the benefit of creditors, a liquidation of the company’s assets
in formal proceeding or otherwise or any other event of insolvency by the
Company, in any case, without an offer of Comparable Employment by the Company
or a successor, acquirer, or affiliate of the Company. For purposes of this
Agreement, the termination of Executive’s employment due to Executive’s death or
disability will not constitute a termination for Cause.

1.9“Inducement Plan” means the Company’s 2018 Inducement Award Plan.

1.10“Plan” means the Company’s 2018 Equity Incentive Award Plan.

ARTICLE II

EMPLOYMENT BY THE COMPANY

2.1Position and Duties. Subject to the terms set forth herein, the Company
agrees to employ Executive in the position of Executive Vice President and Chief
Medical Officer. During the Executive’s employment, Executive will report to the
Chief Executive Officer. Executive shall serve in an employee capacity and shall
perform such duties as are assigned to Executive by the Chief Executive Officer
and, except as otherwise instructed by the Chief Executive Officer, such other
duties as are customarily associated with the position of Chief Medical Officer.
During Executive’s employment with the Company, Executive will devote
Executive’s best efforts and substantially all of Executive’s business time and
attention (except for vacation periods as set forth herein and reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies or as otherwise set forth in this Agreement) to the business
of the Company; provided, however, that the Executive may accept consultant
assignments and fees and engage in accept fees for additional professional
activities, including publication in professional journals, with the written
consent of the Company, such consent not to be unreasonably delayed or withheld

2

--------------------------------------------------------------------------------

 

2.2Employment at Will. Both the Company and Executive acknowledge and agree that
Executive’s employment with the Company is “at-will” and not for any specified
period of time, and may be terminated at any time by Executive or the Company,
with or without Cause, and with or without prior notice; provided, however, that
if Executive’s employment with the Company is terminated under circumstances
that constitute a Covered Termination, Executive will be eligible to receive
certain severance payments and benefits as set forth in Article IV below.

2.3Employment Policies. The employment relationship between the parties shall
also be governed by the general employment policies and practices of the
Company, including but not limited to those policies relating to protection of
confidential information and assignment of inventions. In the event of a
conflict between the terms of this Agreement and the Company’s general
employment policies or practices, this Agreement shall control.

2.4Indemnification. The Company shall provide for indemnification of the
Executive as set forth in the Indemnification Agreement attached hereto as
Exhibit A.

ARTICLE III

COMPENSATION

3.1Base Salary. Executive shall receive for services to be rendered hereunder
such annual base salary as is approved by the Board of Directors of the Company
(the “Board”) or the Compensation Committee of the Board, payable on the regular
payroll dates of the Company, subject to increase in the sole discretion of the
Board or Compensation Committee of the Board (the “Base Salary”). As of the
first day of Executive’s employment, Executive’s Base Salary is $475,000.

3.2Bonus. Executive shall be eligible to earn, for each fiscal year of the
Company ending during Executive’s employment with the Company, a pro-rata annual
discretionary cash bonus (an “Annual Bonus”) targeted at forty-five percent
(45%) of Executive’s Base Salary. The Annual Bonus is part of a variable and
discretionary program, generally considered at the end of each calendar year
with the eligibility cutoff date for participation being October 1st in the
performance year for which any bonus may be paid. It is tied to the achievement
of certain performance goals established for the Company and each individual and
prorated for the individual’s performance period. The total bonus pool generated
for distribution, if any, is determined at the discretion of the Geron’s Board
of Directors (the “Board”) and then distributed based on individual performance.
If the Company determines, in its reasonable discretion, that Executive has
engaged in any misconduct intended to affect the payment of her Annual Bonus or
has otherwise engaged in any act or omission that would constitute Cause for
termination of employment, as defined by Section 1.2 of the Agreement, Executive
will automatically and immediately forfeit her entire Annual Bonus. If the
Annual Bonus has already been paid to Executive, such Annual Bonus will be
deemed unearned, and the Company shall have the right to recover the entire
amount of the Annual Bonus paid to Executive for the calendar year(s) in which
such misconduct or other act or omission constituting Cause occurred. Without
limiting the foregoing, any such misconduct or other act or omission
constituting Cause will subject Executive to disciplinary action up to and
including termination of employment. In addition, any Annual Bonus paid to
Executive for the calendar year(s) in which such misconduct or other Cause
occurred is subject to recoupment in accordance with The Dodd–Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations, any other
clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable laws, regulations or statutes. Recovery by the
Company of an Annual Bonus in accordance with this

3

--------------------------------------------------------------------------------

 

Section shall not constitute an event giving rise to a right by Executive to
voluntarily terminate her employment for Cause based on such recovery by the
Company, nor shall it constitute “constructive termination”, or any similar term
or circumstance under the Agreement or any other plan or agreement with the
Company.

3.3Inducement Stock Options. In accordance with the terms approved by the
Company’s Compensation Committee of the Board, the Compensation Committee of the
Board shall grant Executive “Inducement Options” to purchase: (a) Seven Hundred
Fifty Thousand (750,000) shares of Company common stock  (b) a performance
option of Two Hundred Fifty Thousand (250,000) shares of Company common stock,
and (c) a performance option of Five Hundred Thousand (500,000) shares of
Company common stock, in each case having an exercise price equal to the fair
market value of Company common stock, as reported by the Nasdaq Global Select
Market, on the first date of Executive’s employment (the “Grant Date”). The
Inducement Options serve as an inducement material to Executive entering into
employment with the Company and will be granted under the Company’s Inducement
Plan as non-statutory stock options. The 750,000 share Inducement Option shall
become exercisable and vest with respect to 12.5% of the shares subject to the
Inducement Option on the six-month anniversary of the Executive’s first date of
employment and with respect to remaining shares subject to the Inducement Option
on each monthly anniversary of the Executive’s first date of employment in equal
installments over 42 months thereafter. The 250,000 share performance Inducement
Option shall vest upon acceptance for review by the United States Food and Drug
Administration (“FDA”) of a New Drug Application submission for the first
imetelstat indication.  The 500,000 share performance Inducement Option shall
vest upon regulatory approval by the FDA for the first imetelstat indication.
The vesting of all three of the Inducement Options shall be subject to
Executive’s continued service to the Company through the applicable vesting
dates.  Upon occurrence of a Change of Control, subject to Executive’s continued
service to the Company through the date of such Change of Control, the 750,000
share Inducement Option shall vest and become exercisable with respect to one
hundred percent (100%) of the unvested shares subject thereto. For each of the
250,000 share and 500,000 share performance options, upon occurrence of a Change
of Control in which the successor or surviving entity does not assume, continue
or substitute for your unvested option, the option shall vest and become
exercisable with respect to one hundred percent (100%) of the unvested shares
subject thereto. The Inducement Options otherwise shall be subject to and
governed in all respects by the terms of the Inducement Plan and the appropriate
Inducement Stock Option Agreement to be entered into between the Company and
Executive.

3.4Standard Company Benefits; Vacation. Executive shall be entitled to all
rights and benefits for which Executive is eligible under the terms and
conditions of the Company’s benefit and compensation plans, practices, policies
and programs, as in effect from time to time, that are provided by the Company
to its executive employees generally. Except as specifically provided herein,
nothing in this Agreement is construed or interpreted to provide greater rights,
participation, coverage or benefits under such benefit plans or programs
provided to executive employees pursuant to the terms and conditions of such
benefit plans and programs. Executive will be eligible for vacation accruals in
accordance with the Company’s current time off policy and such accrual rate will
be equal to 20 days per calendar year. In accordance with the Company’s vacation
accrual policy, the maximum vacation accrual is 30 days.

4

--------------------------------------------------------------------------------

 

3.5Sign-On Bonus. Executive shall be paid a cash sign-on bonus to be made in
three separate payments (the “Sign-On Bonus”) and such payments shall total in
aggregate $470,000. The first payment of $275,000 (the “First Payment”) will be
paid on the first scheduled payroll following the Grant Date; provided however,
if Executive has voluntarily left the Company and is no longer employed by the
Company on the first anniversary of the Grant Date, such First Payment will be
deemed unearned, and the Company shall have the right to recover the entire
$275,000, which shall be reimbursed by Executive to the Company within thirty
(30) days after such voluntary departure by Executive. The second payment in the
amount of $100,000 (the “Second Payment”) will be paid on the first regularly
scheduled payroll following the first anniversary of the Grant Date unless
Executive has voluntarily left the Company and is no longer employed by the
Company on the first anniversary of the Grant Date. The third payment in the
amount of $95,000 (the “Third Payment”) will be paid on the first regularly
scheduled payroll following the second anniversary of the Grant Date unless
Executive has voluntarily left the Company and is no longer employed by the
Company on the second anniversary of the Grant Date. All payments will be
subject to applicable taxes.

If the Company determines, in its reasonable discretion, that Executive has
engaged in any misconduct or has otherwise engaged in any act or omission that
would constitute Cause for termination of employment, as defined by Section 1.2
of this Agreement, Executive will automatically and immediately become
ineligible to receive any remaining payments of the Sign- On Bonus. Further, if
any payment of the Sign-On Bonus has been paid to Executive, such payment will
be deemed unearned, and the Company shall have the right to recover the entire
amount of such payment for the calendar year(s) in which such misconduct or
other act or omission constituting Cause occurred. Without limiting the
foregoing, any such misconduct or other act or omission constituting Cause will
subject Executive to disciplinary action up to and including termination of
employment. In addition, any Sign-On Bonus paid to Executive for the calendar
year(s) in which such misconduct or other Cause occurred is subject to
recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations, any other clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable laws, regulations or statutes.

Recovery by the Company of any portion of the Sign-On Bonus in accordance with
this Section shall not constitute an event giving rise to a right by Executive
to voluntarily terminate her employment for cause based on such recovery by
Company, nor shall it constitute “constructive termination,” or any similar term
or circumstance under the Agreement or any other plan or agreement with the
Company. If the Executive’s employment terminates for any reason other than a
Covered Termination, the amounts paid under this Section will be repayable to
the Company within one year following each payment date.

ARTICLE IV

SEVERANCE BENEFITS AND RELEASE

4.1Severance Benefits. If Executive’s employment terminates due to a Covered
Termination after the date of execution of this Agreement, Executive shall
receive:

(i)Payment of Accrued Obligations Upon Termination of Employment. Upon a
termination of Executive’s employment for any reason at any time following the
Grant Date, the Company shall pay to Executive in a single lump-sum cash payment
as soon as administratively practicable following the date of termination, the
aggregate amount of Executive’s (A) earned but unpaid Base Salary, and (B)
accrued but unpaid vacation pay. In addition, Executive shall be

5

--------------------------------------------------------------------------------

 

promptly paid for incurred but unreimbursed business expenses upon her
submission of such expenses in accordance with the Company’s expense
reimbursement policies. The amounts set forth in this Section 4.1(i) are
collectively referred to as the “Accrued Obligations”.

(ii)Severance Upon a Covered Termination. If Executive’s employment terminates
due to a Covered Termination at any time after the Grant Date, then, in addition
to the Accrued Obligations:

(a)Executive shall be paid target Annual Bonus for the fiscal year in which the
termination occurs, prorated for the length of service provided during the
calendar year through the termination date, payable in a single lump-sum payment
within thirty (30) days following the date of termination;

(b)Executive shall be paid an aggregate amount equal to twelve (12) months of
Executive’s Base Salary in effect on the date of termination, payable to
Executive in a single lump-sum amount on the sixtieth (60th) day following the
date of termination;

(c)Executive and Executive’s covered dependents will be eligible to continue
their health care benefit coverage as permitted by COBRA (Internal Revenue Code
Section 4980B) at the Company’s expense for the lesser of (i) eighteen (18)
months following the Covered Termination, or (ii) until the Executive and/or
Executive’s covered dependents are no longer eligible for COBRA (for
clarification and as an example, in the event Executive is covered by another
health plan, etc.). Thereafter, Executive and Executive’s covered dependents
shall be entitled to maintain coverage for Executive and Executive’s eligible
dependents at Executive’s own expense for the balance of the period that
Executive is entitled to coverage under COBRA; and

(d)the Inducement Option, along with any subsequent options or other exercisable
equity interest in the Company held by Executive shall remain outstanding and
exercisable through the earlier of (i) the second (2nd) anniversary of the date
of termination or (ii) the original expiration date of the option or other
equity interest.

4.2Parachute Payments. If any payment or benefit Executive would receive in
connection with a Change in Control from the Company or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be
reduced to the Reduced Amount. The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order unless Executive elects in writing a
different order (provided, however, that such election shall be subject to
Company approval): reduction of cash payments; cancellation of accelerated
vesting of stock awards; reduction of employee benefits. In the event that
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Executive’s stock awards unless Executive elects in writing a different
order for cancellation.

6

--------------------------------------------------------------------------------

 

The Company for general audit purposes shall engage a nationally recognized
public accounting firm (the “Accounting Firm”) to perform the foregoing
calculations. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. The
Accounting Firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. If the Accounting Firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.

4.3Release. Notwithstanding the foregoing, Executive’s right to receive the
amounts provided for in Sections 4.1(ii) and 4.2, and the Change of Control
acceleration referenced in Section 3.3 above or in any subsequent stock option
agreement shall be subject to and conditioned upon Executive’s execution and
non-revocation of a release of claims in substantially the form attached hereto
as Exhibit B (the “Release”) (as such form may be modified by agreement between
the Company and Executive, or to take into account changes in the law) within
fifty (50) days following the termination date. Such Release shall specifically
relate to all of Executive’s rights and claims in existence at the time of such
execution and shall confirm Executive’s obligations under the Proprietary
Information Agreement (as defined below). It is understood that Executive has a
certain period to consider whether to execute such Release, as set forth in the
Release, and Executive may revoke such Release within seven (7) business days
after execution. In the event Executive does not execute such Release within the
applicable period, or if Executive revokes such Release within the subsequent
seven (7) business day period, none of the aforesaid benefits set forth in
Sections 4.1(ii), 4.2 and the Change of Control acceleration referenced in
Section 3.3 or in any subsequent stock option agreement shall be payable to
Executive under this Agreement and this Agreement shall be null and void.

4.4Section 409A. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed by the Company at the time of the Separation
from Service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any portion
of the benefits to which Executive is entitled under this Agreement is required
in order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code, such portion of Executive’s benefits shall not be provided to
Executive prior to the earlier of (a) the expiration of the six-month period
measured from the date of Executive’s Separation from Service or (b) the date of
Executive’s death. Upon the first business day following the expiration of the
applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred pursuant
to this Section 4.4 shall be paid in a lump sum to Executive (or Executive’s
estate or beneficiaries), and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. For purposes of Section 409A of the
Code, Executive’s right to receive the payments of compensation pursuant to the
Agreement shall be treated as a right to receive a series of separate payments
and accordingly, each payment shall at all times be considered a separate and
distinct payment.

7

--------------------------------------------------------------------------------

 

4.5Mitigation. Executive shall not be required to mitigate damages or the amount
of any payment provided under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by Executive as a result of employment by
another employer or by any retirement benefits received by Executive after the
date of the Covered Termination, or otherwise.

ARTICLE V

PROPRIETARY INFORMATION OBLIGATIONS

5.1Agreement. Executive agrees to abide by the Proprietary Information and
Inventions Agreement attached hereto as Exhibit C (the “Proprietary Information
Agreement”).

5.2Remedies. Executive’s duties under the Proprietary Information and Inventions
Agreement shall survive termination of Executive’s employment with the Company
and the termination of this Agreement. Executive acknowledges that a remedy at
law for any breach or threatened breach by Executive of the provisions of the
Proprietary Information and Inventions Agreement may be inadequate, and
Executive therefore agrees that the Company may be entitled to injunctive relief
in case of any such breach or threatened breach.

ARTICLE VI

OUTSIDE ACTIVITIES

6.1No Other Employment. Except with the prior written consent of the Board,
Executive shall not during the term of Executive’s employment with the Company,
undertake or engage in any other employment, occupation or business enterprise.
Notwithstanding the foregoing, during the term of Executive’s employment with
the Company, Executive may (a) undertake or engage in any other employment,
occupation or business enterprise in which Executive is a passive investor,
and/or (b) engage in civic and not-for-profit activities, in each case, so long
as such activities do not materially interfere with the performance of
Executive’s duties hereunder.

6.2No Conflicting Business Interests. During the term of Executive’s employment
by the Company, except on behalf of the Company, Executive shall not directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
which were known by Executive to compete directly with the Company, in any
geographical area in which the Company conducts business, in any line of
business engaged in (or planned to be engaged in) by the Company; provided,
however, (a)_ that anything above to the contrary notwithstanding, Executive may
own, as a passive investor, securities of any competitor corporation, so long as
Executive’s direct holdings in any one such corporation shall not in the
aggregate constitute more than 1% of the voting stock of such corporation; and
(b) that the Executive may accept consultant assignments and fees and engage in
and accept fees for additional professional activities, including publication in
professional journals, with the written consent of the Company, such consent not
to be unreasonably delayed or withheld.

8

--------------------------------------------------------------------------------

 

ARTICLE VII

NONINTERFERENCE

While employed by the Company, and for one (1) year immediately following the
date on which Executive terminates employment or otherwise ceases providing
services to the Company, Executive agrees not to interfere with the business of
the Company by soliciting or attempting to solicit any employee of the Company
to terminate such employee’s employment in order to become an employee,
consultant or independent contractor to or for any competitor of the Company.
Executive’s duties under this Article VII shall survive termination of
Executive’s employment with the Company and the termination of this Agreement.

ARTICLE VIII

GENERAL PROVISIONS

8.1Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by telex) or the third day after mailing by first class mail, to the
Company at its primary office location and to Executive at Executive’s address
as listed on the Company payroll.

8.2Section 409A. To the extend applicable, this Agreement shall be interpreted
in accordance with Section 409A of the Code and Department of Treasury
regulations and other interpretative guidance issued thereunder, including
without limitation any such regulations or other such guidance that may be
issued after the Commencement Date (“Section 409A”). Notwithstanding any
provision of this Agreement to the contrary, in the event that following the
Commencement Date, the Company determines in good faith that any compensation or
benefits payable under this Agreement may not be either exempt from or compliant
with Section 409A, the Company may adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to preserve the intended tax treatment of the
compensation and benefits payable hereunder, including without limitation
actions intended to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A, and/or (ii) comply with the requirements of Section
409A, provided, that this Section 8.2 does not, and shall not be construed so as
to, create any obligation on the part of the Company to adopt any such
amendments, policies or procedures or to take any other such actions or to
create any liability on the part of the Company for any failure to do so.

8.3Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

8.4Waiver. If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

9

--------------------------------------------------------------------------------

 

8.5Complete Agreement. This Agreement and Exhibits A, B, C and D hereto
constitute the entire agreement between Executive and the Company and are the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter (except for the Plan, any successor thereto, or any amendment to
the Amended and Restated Geron Corporation Severance Plan or Inducement Award
Plan). As of the Effective Date, this Agreement supersedes any prior agreement
between Executive and the Company. Executive and the Company acknowledge and
agree that this Agreement is entered into without reliance on any promise or
representation other than those expressly contained herein or therein and cannot
be modified or amended except in a writing signed by a duly-authorized officer
of the Company.

8.6Counterparts and Electronic Signatures. This Agreement may be executed in
separate counterparts, any one of which need not contain signatures of more than
one party, but all of which taken together will constitute one and the same
Agreement. The parties agree that execution of this Agreement by industry
standard electronic signature software and/or by exchanging PDF signatures shall
have the same legal force and effect as the exchange of original signatures, and
that in any proceeding arising under or relating to this Agreement, each party
hereby waives any right to raise any defense or waiver based upon execution of
this Agreement by means of such electronic signatures or maintenance of the
executed agreement electronically.

8.7Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

8.8Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of Executive’s duties hereunder and Executive may not assign
any of Executive’s rights hereunder, without the written consent of the Company,
which shall not be withheld unreasonably.

8.9Arbitration. In the event of any contractual, statutory or tort dispute or
claim relating to or arising out of Executive’s employment relationship with the
Company (including but not limited to any claims of wrongful termination or age,
sex, race, or other discrimination, but not including workers’ compensation
claims), Executive and the Company agree that all such disputes will be finally
resolved by binding arbitration conducted by a single neutral arbitrator
associated with the American Arbitration Association in New York, New York.
Executive and the Company hereby waive their respective rights to have any such
disputes or claims tried to a judge or jury. However, the Company agrees that
this arbitration provision will not apply to any claim, by either Executive or
the Company, for injunctive relief. The administrative costs of any arbitration
proceeding between Executive and the Company and the fees and costs of the
arbitrator shall be borne by the Company.

8.10Attorneys’ Fees. If either party hereto brings any action to enforce rights
hereunder, each party in any such action shall be responsible for its own
attorneys’ fees and costs incurred in connection with such action

10

--------------------------------------------------------------------------------

 

8.11Acknowledgement. Executive acknowledges that Executive (a) has had the
opportunity to discuss this matter with and obtain advice from independent
counsel of Executive’s own choice and has been advised to do so by the Company,
(b) has carefully read and fully understands all the provisions of this
Agreement, and (c) is knowingly and voluntarily entering into this Agreement.
Executive represents that Executive (i) is familiar with the restrictive
covenants set forth in the Proprietary Information Agreement and (ii) is fully
aware of her obligations thereunder.

8.12Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of New
York.

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below:

 

GERON CORPORATION

 

 

 

 

By:

/s/ John Scarlett

 

John A. Scarlett, M.D.

 

President & Chief Executive Officer

 

 

Date:

14-Jan-2019

 

Accepted and agreed this 15th day of January, 2019.

 

/s/ Aleksandra Rizo

Aleksandra Rizo, M.D., Ph.D.

 

 

 

12

--------------------------------------------------------------------------------

 

EXHIBIT A

 

INDEMNIFICATION AGREEMENT

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF GENERAL RELEASE

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

AMENDED AND RESTATED SEVERANCE PLAN

 